Citation Nr: 1034760	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO granted service 
connection for PTSD and assigned an initial 10 percent rating, 
effective November 10, 2004 (the date of the claim for service 
connection).  In February 2005, the Veteran filed a notice of 
disagreement (NOD) with the initial rating assigned.

In a May 2005 rating decision, the RO granted an  initial 30 
percent rating for PTSD, also effective November 10, 2004.  
Thereafter, the RO issued a statement of the case (SOC) in May 
2005, and the Veteran filed a written statement (accepted as a 
substantive appeal in lieu of a VA Form 9) in July 2005.

In March 2007, the Board remanded the claim for a higher initial 
rating for PTSD, to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for additional action, to include 
arranging for the Vetean to undergo VA examination.  In March 
2009, the AMC granted an initial 50 percent rating for PTSD, 
effective November 10, 2004, but denied an initial rating in 
excess of 50 percent (as reflected in an April 2009 supplemental 
SOC (SSOC)).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board characterized this claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
although the RO has granted higher ratings for the Veteran's PTSD 
during the pendency of this appeal, inasmuch as higher ratings 
for this disability are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the claim 
for a higher rating remains viable on appeal.  See Fenderson, 
12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, for reasons expressed in more detail, below, the Board 
has characterized the appeal as now also encompassing the matter 
of the Veteran's entitlement to a TDIU due to service-connected 
PTSD.

The Board's decision addressing the claim for an initial rating 
in excess of 50 percent for PTSD is set forth below.  The TDIU 
claim is addressed in the remand following the order; that matter 
is being remanded to the RO, via the AMC, in Washington, D.C.  VA 
will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the November 10, 2004 effective date of the grant of 
service connection, the Veteran's psychiatric symptomatology has 
included, primarily, avoidance, hyperarousal, memory impairment, 
intrusive thoughts, auditory and visual hallucinations, 
nightmares, difficulty sleeping, anger control problems, and 
periodic suicidal ideation; collectively these symptoms are 
suggestive of occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for assignment of an initial 70 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

As discussed in more detail below, the Veteran has limited his 
claim to one for a 70 percent rating for PTSD.  Given the 
favorable disposition of the matter on appeal to the full extent 
sought, the Board finds that all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.

II.  Background

A July 2004 PTSD screening by a clinical psychologist reflects 
that the Veteran complained of being angry, irritable, edgy, and 
difficult to live with.  The Veteran was chronically anxious, 
which was worse in crowds.  He reported avoiding situations or 
topics that stimulated combat memories, frequent nightmares, 
sleep disturbances, frequent awakening, anger, restlessness, and 
excessive alcohol consumption.  The Veteran was diagnosed with 
chronic PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 50.  (However, the Veteran's PTSD was later 
determined by this examiner to have been more severe than 
originally determined, and the score of 50 was changed to 46.)

PTSD therapy treatment records dated from September and October 
2004 reflect that the Veteran demonstrated symptoms of 
withdrawal, anger, and frustration.  He had communication 
problems with his wife due to his PTSD symptoms.  The Veteran 
became emotional often when discussing his symptomatology.

The Veteran underwent VA psychological examination in December 
2004.  During the interview, he reported that he was moody and 
would sometimes punch holes in walls when he became angry.  The 
Veteran stated that he was angry on a daily basis, although such 
outbursts were not an everyday occurrence, and he was never 
violent toward people.  He indicated that he became emotional 
when watching the news.  He described being withdrawn from others 
and distrustful of other people.  The Veteran reported panic 
attacks whenever he felt things were closing in around him.  
Reportedly, he had difficulty falling asleep, and used alcohol to 
self-medicate.  He indicated that his sleep was usually disturbed 
after approximately four hours.

The Veteran reported that he got along well with his wife, 
although he also stated that he put her "though hell."  He 
noted that his PTSD-related behavior had an impact on his 
children.  He further indicated that he was able to go to 
restaurants weekly, but that he would sit with his back to the 
wall.  He also indicated that he was able to attend family 
events, but could only attend non-family events if he was 
drinking.  It was noted that he avoided most, though not all, 
recollections, thoughts and feeling associated with Vietnam, and 
that he had difficulty with increased arousal in his sleep bouts 
of anger, difficulty concentrating, hypervigilance, and an 
exaggerated startle response.

Despite such symptoms, the examiner noted that the impact on the 
Veteran's occupational function appeared to have been minimal, as 
was also true of his general impact on family relationships.  
More general social functioning appeared to be mildly to 
moderately impaired.

On mental status examination, the examiner noted that the Veteran 
was casually dressed, and his personal hygiene was good.  
Attitude was defensive but generally cooperative.  Mood was 
significantly dysphoric, and affect was anxious and depressed.  
The Veteran appeared to experience considerable grief and guilt 
regarding aspects of his combat experiences, and the Veteran 
became intermittently emotionally intense when speaking about 
such matter.  Affect was also flattened, blunted, and constricted 
at other times.  Speech was brusque but otherwise unremarkable.  
Expressive and receptive language was intact, and productivity 
was normal, as was tone and quality of speech.  Conversation was 
relevant, coherent, and goal directed.

The examiner noted that it was not clear whether the Veteran 
suffered visual or auditory hallucinations, although he reported 
that he often felt and saw someone standing nearby when there was 
no one actually there.  He also reported that he infrequently 
heard himself being called, but he could not identify the voice.  
The Veteran was oriented in time, place, and person, with an 
awareness of current events.  Executive cognitive functioning 
appeared to be the area of most obvious impairment for the 
Veteran; he could not recite serial sevens backwards, and 
incorrectly recited the months of the year backwards.  Remote 
memory appeared to be somewhat compromised, although both short 
term and immediate memory seemed generally intact.  Insight was 
lacking, and the Veteran appeared to have a limited understanding 
of the role of trauma in his problems.  Judgment appeared 
practical and intact.  Suicidal ideation appeared to be 
periodically experienced, but he had not planned or acted upon 
such thoughts in the past.  Homicidal ideation was denied.

The Veteran was diagnosed with PTSD, and assigned a GAF score of 
55.  The examiner commented that Social/interpersonal functioning 
appeared to be compromised to a mild degree, and occupational 
functioning did not appear to be compromised to any significant 
extent.

A social survey was conducted on the same date for the Veteran.  
From the interview, review of medical record, and claims file, 
the social worker found that the Veteran's PTSD symptoms severely 
decreased the Veteran's ability to function socially, in family 
relationships, and vocationally.  The Veteran was abusing alcohol 
to medicate these symptoms.

On VA behavioral health treatment in February 2005, the 
psychologist noted that the Veteran's highest GAF score in the 
past year was a 46.  Both the Veteran and his wife agreed the 
Veteran's symptoms were worsening.  Typically, the Veteran 
repressed anger until it erupted, which had caused problems in 
his relationship for years.  The Veteran also avoided intimacy.  
The Veteran was angry, depressed, withdrawn, and abusing alcohol.  
His memory for dates was impaired.  His vocational history was 
characterized by making accommodations to his PTSD.  The Veteran 
was diagnosed with chronic PTSD, and assigned a GAF score of 39.

Records of further VA behavioral health treatment through April 
2008 notes that the Veteran remained anxious and irritable.  
Depression and alcohol abuse were also problems.  Notes from July 
2006 treatment reflect that the Veteran was assigned a GAF score 
of 32 in August 2005, representing the Veteran's lowest point.  
Since that time, he had made steady improvement, but he was still 
only functioning in the low 40s.  The Veteran was still 
explosively angry at home, withdrawn from emotional and physical 
contact, drinking excessively, and having night terrors.  The 
Veteran constantly had a flattened affect, mood and motivation 
disturbances, impaired concentration and memory, and difficulty 
establishing and maintaining effective social and work 
relationships.  The Veteran described being uncomfortable in a 
social setting where there were strangers that he could not 
trust.  The Veteran was not delusional, though he had spiritual 
beliefs of being connected to passed loved ones, and occasionally 
heard his name called, which the psychologist noted was a common 
symptom for PTSD combat vets.  The Veteran was diagnosed with 
chronic, severe PTSD.  In November 2006, the Veteran was having 
Vietnam nightmares and was unable to communicate with his wife.  
The psychologist assigned a GAF score of 42.  In March 2007, the 
Veteran was assigned a GAF score of 45, and a GAF score of 41 in 
August 2007.

The Veteran was provided with another VA examination in February 
2009.  He then reported being recently laid off from his previous 
employment in August 2008 and was unemployed.  The Veteran 
expressed discontent with his bosses and supervisors.  The 
examiner noted that, since his last examination, the Veteran had 
lost motivation to work and was experiencing a great deal of 
stress.  The Veteran was able to occasionally go to restaurants, 
and he visited his sister frequently.  The Veteran described his 
relationship with his wife as improved, due to therapy.

The Veteran reported sleep disturbance, often being interrupted 
by nightmares of events that he experienced in Vietnam, and that, 
sometimes, he awoke screaming.  Reportedly, he drank alcohol 
prior to trying to fall asleep.  It was noted that the Veteran's 
presentation was one of extreme anger and discontentment, and he 
continued to avoid most, though not all, recollections, thoughts, 
and feelings associated with Vietnam.  The Veteran expressed that 
he felt estranged from most other people and was generally 
constricted in his emotional responses, with the exception of 
periods of lability.  His avoidance responses also included self-
medication with alcohol.  The examiner noted that the Veteran had 
difficulty with increased arousal in his sleep, bouts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  Since his last examination, these symptoms had 
become more pronounced and debilitating.

The examiner noted that the Veteran was not currently working, 
having been laid off for reasons said to be unrelated to his 
performance, and that the impact of his symptoms on social and 
interpersonal functioning appeared to be significant.  The 
Veteran did not describe friendships or other activities that 
might provide him with some enjoyment.

On examination, the examiner noted that the Veteran was casually 
dressed, and his personal hygiene was good.  His attitude was 
defensive and somewhat angry but generally cooperative.  Mood was 
significantly dysphoric, and affect remained anxious and 
depressed.  He appeared to experience considerable grief and 
guilt regarding aspects of his combat experiences, and the 
Veteran became intermittently emotionally intense when even 
briefly referencing such matters.  Affect was also flattened, 
blunted, and constricted.  The Veteran did not report panic 
attacks.  Speech remained brusque but otherwise unremarkable.  
Expressive receptive language was intact, and productivity was 
normal, as was the tone and quality of speech.  Conversation was 
relevant, coherent, and goal directed.  The Veteran reported some 
symptoms of auditory and visual hallucinations.  Executive 
cognitive functioning appeared to be the area of most obvious 
impairment.  Remote, short term, and immediate memory all 
appeared to be moderately impaired.  Insight remained lacking, 
and the Veteran appeared to have a limited understanding of the 
role of trauma in his problems.  Judgment appeared nominally 
practical and intact.  Suicidal and homicidal ideation was 
denied.

The Veteran was diagnosed with PTSD, and assigned a GAF score of 
41.  The psychologist noted that increased arousal, avoidance, 
and re-experiencing were all evidence in varying degrees, and 
appeared to have become heightened since he was last seen.  Given 
the nature and content of his dreams, intrusive thoughts, and 
related symptoms, the psychologist opined that it appeared much 
more likely than not that his disorder had deepened.  
Social/interpersonal functioning appeared to be compromised to a 
moderate degree, although his marital relationship had 
stabilized.  Occupational function could not be assessed because 
the Veteran was no longer working.

III.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required. Fenderson, 12 Vet. App. at 126.

The initial rating for the Veteran's PTSD has been assigned 
pursuant to Diagnostic Code 9411.  However, the actual criteria 
for rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other than 
eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is 
assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the 
Board finds that, with resolution of all reasonable doubt in the 
Veteran's favor, the criteria for a 70 percent rating have been 
met since the effective date of the grant of service connection 
(November 10, 2004).

Collectively, the aforementioned medical evidence reflects that 
the Veteran's PTSD has been manifested by avoidance, 
hyperarousal, memory impairment, intrusive thoughts, auditory and 
visual hallucinations, nightmares, difficulty sleeping, anger 
control problems, and periodic suicidal ideation.  A 70 percent 
rating is specifically supported by the findings of the February 
2005 behavioral treatment note, as the psychologist diagnosed the 
Veteran with severe PTSD.  A 70 percent rating is also supported 
by the February 2009 VA examination, where the Veteran's impact 
of his symptoms on social and interpersonal functioning was 
described as "significant."  The VA treating psychologist 
assigned a GAF score of 39 in February 2005, which is indicative 
of major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, and the VA 
examining psychologist assigned a GAF score of 41 in February 
2009, indicative of serious impairment or serious impairment in 
social, occupational or school functioning.  In addition, taken 
together, the examination findings, the other mental health 
evidence of record, the report of the social survey, and the 
Veteran and his family's reports, reasonably establish that the 
Veteran's symptoms result in occupational and social impairment 
with deficiencies in most areas to include work, family 
relations, other social relations, mood and judgment.

In this case, the extent and severity of the Veteran's actual 
PTSD symptoms reported and/or shown throughout the record are 
suggestive of occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
other social relations, mood and judgment, the level of 
impairment contemplated in the higher, 70 percent, rating.  The 
Board notes that the December 2004 VA examination contained a 
higher GAF score (of 55) and an assessment that the Veteran's 
PTSD was mildly to moderately affecting his social and 
occupational functioning, which would appear to indicate less 
severe impairment than that associated with a 70 percent rating.  
The social survey conducted at the same time, however, found that 
the Veteran's PTSD symptoms were actually causing severe problems 
with his ability to function socially, in family relationships, 
and vocationally.  The social survey was based on more detailed 
assessments of the Veteran's actual social and occupational 
functioning.  Thus, the Board finds that the social worker's 
assessment of the Veteran's social and occupational functioning 
is more probative, and contains a more accurate reflection of the 
impact of the Veteran's PTSD on his social and occupational 
capabilities.  This report, when considered together with the 
remaining record, tends to support a rating in excess of 50 
percent for the Veteran's PTSD.

While the medical evidence does not reflect such symptomatology 
as obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively and spatial 
disorientation, the Board emphasizes that the symptoms noted in 
the rating schedule are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Thus, although not all of the listed symptoms compatible with a 
70 percent rating have been demonstrated in this case, the Board 
concludes that the type and degree of symptomatology contemplated 
for a 70 percent rating appear to be demonstrated.  Given this, 
and resolving all reasonable doubt in the Veteran's favor (see 
38 U.S.C.A. § 4107(b) and 38 C.F.R. §§ 3.102, 4.3), the Board 
finds that the criteria for an initial 70 percent rating for PTSD 
are met.

The Board notes that in awarding the 70 percent rating from 
November 10, 2004, the Board is fully resolving the matter on 
appeal.  In argument during the August 2010 informal hearing 
presentation, the Veteran's representative indicated that the 
Veteran was specifically seeking a 70 percent rating.  Hence, 
discussion of whether any higher rating is warranted is not 
necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where 
a claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in time, 
neither the RO nor the Board has authority to adjudicate those 
specific claims).


ORDER

An initial 70 percent rating for PTSD is granted, subject to the 
legal authority governing the payment of VA compensation.

REMAND

Given the Veteran's remarks concerning his employability, as well 
as the fact that, with the award of the 70 percent rating for 
PTSD, the Veteran now meets the minimum percentage requirement 
for a schedular TDIU, pursuant to 4.16(a), the claim for a TDIU 
due to PTSD is essentially a component of the claim for a higher 
rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes, however, that Veteran has not filed a formal 
claim for a TDIU, and the RO has not yet adjudicated such a 
matter in connection with the claim for increase.  Hence, the RO 
should, after giving the Veteran an opportunity to file a formal 
claim for a TDIU, and completing the other actions noted below, 
adjudicate the matter of the Veteran's entitlement to a TDIU due 
to service-connected PTSD, in the first instance, to avoid any 
prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that the record does not currently include an 
actual opinion addressing the impact of the Veteran's PTSD on his 
employability.  Rather, a February 2009 VA examining psychologist 
that he was unable to determine the extent of his occupational 
functioning due to his PTSD because the Veteran was no longer 
working.  However, because the Veteran now meets the percentage 
requirements for award of a schedular TDIU, the Board finds that 
a new medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU due to his PTSD.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, shall result in 
denial of the claim for a TDIU (which is considered a claim for 
increase)  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical Center 
(VAMC) in Rochester, New York, dated through April 8, 2008.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran since April 8, 2008.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant an opportunity to present information 
and/or evidence pertinent to the appeal, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also inform the Veteran 
of the information and evidence necessary to support  his claim 
for a TDIU due to service-connected PTSD.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Rochester 
VAMC all outstanding records of mental health 
evaluation and/or treatment of the Veteran, 
since April 8, 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to PTSD.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran furnish any additional information 
and/or evidence pertinent to the claim for a 
TDIU due to PTSD.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU due to 
PTSD.  The RO should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA examination, by a psychiatrist or 
psychologist, at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all findings made 
available to the requesting examiner prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render render an opinion, 
based upon review of the record and 
consistent with sound medical principles, as 
to whethe it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected PTSD, alone, renders him unable to 
obtain or retain substantially gainful 
employment.  

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed, 
(typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU due to PTSD.  
If the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

9.  If the  benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
any additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


